Citation Nr: 0918932	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  05-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for benign prostatic 
hypertrophy (BPH).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for pleurisy and 
bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 1955 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in December 2007.  This matter was 
originally on appeal from rating decisions dated in September 
2004 and April 2005 of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified at a travel board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing is of record.

In a letter received by the RO in April 2006, the Veteran 
stated that he had never brought up his alcoholism before and 
that it developed over the years from his military career, 
especially his tours in Korea, Azores, Vietnam and long TDYs 
in Eniwetok and Germany.  In addition, in a letter received 
by the RO April 2007 the Veteran indicated that he expected 
an earlier effective date for his service-connected 
disability.  Thus, these matters are referred to the RO for 
appropriate action.  

The issues of entitlement to service connection for arthritis 
and pleurisy and bronchitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's BPH is not related to active service.

2.  The Veteran's hypertension is not related to active 
service or to service-connected disability.


CONCLUSIONS OF LAW

1.  BPH was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Hypertension was not incurred in or aggravated by service 
and is not causally related to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's December 2007 Remand, the Appeals 
Management Center (AMC) obtained VA treatment records from 
Jacksonville VA medical center identified by the Veteran and 
issued a Supplemental Statement of the Case (SSOC).  Based on 
the foregoing actions, the Board finds that there has been 
compliance with the Board's December 2007 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to 
assist provisions.  Letters dated in March 2004, March 2006, 
and January 2008 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  
Together, the letters informed the appellant of what evidence 
was required to substantiate the claims and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2008 letter advised him that if the 
evidence was not in his position, he must give VA enough 
information about the evidence so that VA could request it 
from the person or agency that has it.  See Pelegrini, 18 
Vet. App. at 120.  
 
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although 
that was not done in this case, the Board finds that this 
error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ).  For these reasons, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal as the timing error did not affect the essential 
fairness of the adjudication.  

The Veteran's service treatment records, VA medical records, 
and identified private medical records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was also accorded a VA examination in July 2004 
which addressed the etiology of hypertension as secondary to 
service-connected diabetes mellitus. 38 C.F.R. § 3.159(c)(4).  

The Veteran has not been afforded a VA examination with an 
opinion as to the etiology of his BPH or his hypertension on 
a direct basis.  Such an opinion is "necessary" under 38 
U.S.C.A. § 5103A(d) when: (1) there is competent evidence 
that the Veteran has a current disability (or persistent or 
recurrent symptoms of a disability), (2) there is evidence 
establishing that the Veteran suffered an event, injury or in 
service or has a disease or symptoms of a disease within a 
specified period, (3) there is an indication the current 
disability or symptoms maybe associated with service, and (4) 
there is not sufficient medical evidence to make a decision.  
See 38 U.S.C.A. § 5103A(c)(4).  As there is no evidence 
establishing that BPH or hypertension occurred in service, no 
indication that the BPH or hypertension may be associated 
with the Veteran's service, or, in the case of hypertension, 
within one year following discharge, the Board finds that an 
etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of a chronic prostate disease or 
hypertension is factually shown during service.  The Board 
concludes it was not.

The Report of Medical Examination dated in January 1955 for 
the purpose of enlistment demonstrated clinical evaluation of 
the Veteran's systems as normal except for ocular motility 
and scars of the lower left leg.  Blood pressure reading was 
126/80.  

A Report of Medical Examination dated in February 1957 for 
the purpose of discharge and reenlistment demonstrated 
clinical evaluation of all the Veteran's systems as normal.  
Blood pressure reading was 108/68.  

A November 1959 blood pressure reading was 110/70; a 
September 1966 blood pressure reading was 110/70.  

A Report of Medical Examination dated in January 1968 for the 
purpose of Remote Duty demonstrated clinical evaluation of 
all the Veteran's systems as normal except for a 1-inch scar 
of the left anterior tibial surface.  Blood pressure reading 
was 118/86.  On the Report of Medical History completed by 
the Veteran in conjunction with his January 1968 examination, 
the Veteran denied high or low blood pressure.

A Periodic Report of Medical Examination conducted in April 
1974 shows that clinical evaluation of all the Veteran's 
systems was normal except for a 2-centimeter scar on the 
right lower chest wall.  Rectum and prostate were normal on 
digital examination, and blood pressure reading was 110/82.   

The Report of Medical Examination dated in September 1974 for 
the purpose of the Veteran's retirement demonstrated clinical 
evaluation of all the Veteran's systems as normal.  In 
addition, the Veteran's rectum and prostate were normal to 
digital examination, and blood pressure reading was 110/86.  
On the Report of Medical History completed by the Veteran in 
conjunction with his retirement physical, he denied high or 
low blood pressure.

Thus, the service treatment records are absent complaints, 
findings or diagnoses of BPH or hypertension during service.  
As noted above, on the clinical examination for retirement 
from service, all the Veteran's systems were evaluated as 
normal, the Veteran's prostate was normal to digital 
examination and blood pressure reading was 110/86.  Thus, 
there is no medical evidence that shows that the Veteran 
suffered from BPH or hypertension during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Hypertension can be service-
connected on such a basis.  However, the first showing of 
borderline hypertension in the record is not until 1987.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The Veteran 
testified that he began having prostate problems in the early 
1980s and hypertension in the 1980s.  In fact, the earliest 
post-service medical evidence of record is dated in the early 
1980s.  Thus, in light of the lack of any relevant history 
reported between the Veteran's date of discharge and the 
early 1980s for BPH and hypertension, service connection is 
not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has current disabilities.  He has been diagnosed with 
BPH and hypertension.  The remaining question, therefore, is 
whether there is medical evidence of a relationship between 
the current disability and military service.  However, no 
medical professional has ever related these conditions to the 
Veteran's military service.  

With respect to the Veteran's hypertension, the Veteran 
testified in June 2007 that he believed that it was related 
to his prostate problems.  Service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury pursuant to 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In this case, there is no competent medical evidence of 
record that relates the Veteran's hypertension to any 
service-connected disability.  The Board notes that the July 
2004 VA examiner stated that it was less likely than not that 
the Veteran's hypertension was secondary to diabetes mellitus 
because he was just recently diagnosed with diabetes mellitus 
in 2003 and his hypertension was diagnosed much earlier.  
Although the VA examiner noted that the Veteran was diagnosed 
with hypertension in 1977, and not 1987 as indicated in the 
record, 1987 is still more than a 10-year span between the 
Veteran's hypertension diagnosis and diabetes mellitus 
diagnosis.  Thus, the examiner's statement that his 
hypertension was diagnosed much earlier is still correct and, 
thus, his opinion is still sound.

The Board has considered the Veteran's contention that a 
relationship exists between his BPH and hypertension and 
service.  However, as a layman, without the appropriate 
medical training and expertise, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology.  While a layman such as the Veteran can certainly 
attest to his in service experiences and current symptoms, he 
is not competent to provide an opinion linking that 
disability to service.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 
  
In addition, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.

Thus, the record is absent evidence of in-service incurrence 
of BPH and hypertension; evidence of hypertension within a 
year following service; evidence of continuity of 
symptomatology for BPH and hypertension; and competent 
medical evidence of a nexus between service and BPH and 
hypertension.  In addition, there is no competent medical 
evidence of a nexus between the Veteran's hypertension and a 
service-connected disability.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claims for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for BPH is denied.

Entitlement to service connection for hypertension, to 
include as secondary to service-connected disability, is 
denied.




REMAND

As noted above, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  In determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are:  (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the issue of entitlement to service 
connection for arthritis, the Board notes that the Veteran 
testified in June 2007 that he was treated for pain and 
stiffness of different joints while in service and that he's 
been bothered with arthritis since service.  

On the Report of Medical History completed by the Veteran in 
conjunction with his retirement physical, he noted swollen or 
painful joints and broken bones, but denied arthritis, 
rheumatism, or bursitis, and foot trouble.  The examiner 
noted that the Veteran suffered from swelling of elbow joints 
in 1968 at Shaw AFB, SC and that x-rays were negative, he was 
treated with ASA with no problem since; that the Veteran 
suffered a fractured nasal bone in October 1967 at Shaw AFB, 
SC resulting from auto accident, no treatment required, there 
was no complications and no sequelae.

At the Agent Orange Examination conducted in September 2003, 
the Veteran provided a history of arthritis in his hands and 
feet since on active duty but that "this has not been 
sufficiently severe to warrant any medicinal approach."  
After physical examination, the physician diagnosed arthritis 
of hands and feet documented by x-ray since time in service.

With respect to the issue of entitlement to service 
connection for bronchitis, the Board notes that the Veteran's 
service treatment records are replete with complaints and 
diagnoses of respiratory problems including bronchitis and 
pleurisy.  The Report of Medical Examination dated in 
September 1974 for the purpose of the Veteran's retirement 
demonstrated clinical evaluation of all the Veteran's systems 
as normal.  In addition, chest x-ray was negative and 
pulmonary function test was normal.  The earliest post-
service medical evidence of bronchitis is dated in 1983.

At the Agent Orange Examination, the Veteran provided a 
history of recurrent of bronchitis while in service with 
pleurisy on two occasions and recent studies indicating 
decreased FEV and FVC.  After physical examination, the 
physician diagnosed history of recurrent bronchitis with 
pleurisy times two while in the service with COPD.    

The Board finds that the Agent Orange Examiner's diagnoses 
can be construed as medical evidence that suggests a possible 
nexus with respect to arthritis and bronchitis.  Thus, in 
order to afford the Veteran every consideration with respect 
to the present appeal and to ensure due process, it is the 
Board's opinion that further development of the case is 
necessary.  In this regard, a medical opinion in conjunction 
with the review of the entire record and examination of the 
Veteran is warranted to indicate whether or not the Veteran 
suffers from a chronic respiratory disease or arthritis 
related to his military service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current arthritis.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  If arthritis is found, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the Veteran's current arthritis is 
related to any symptoms or injury 
documented during the Veteran's active 
duty service.

2.  The Veteran should be afforded the 
appropriate VA examination to determine 
the etiology of any current chronic 
respiratory disorder.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and 
studies should be accomplished.  If a 
chronic respiratory disorder is found, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran's current 
respiratory disorder is related to the 
symptoms documented during the Veteran's 
active duty service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
  
3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


